FILED
                            NOT FOR PUBLICATION                               OCT 4 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10584

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00224-RLH

  v.
                                                  MEMORANDUM *
CHARLES LUCIOUS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Charles Lucious appeals from the 60-month sentence imposed following his

guilty-plea conviction for being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lucious contends that his below-Guidelines sentence was substantively

unreasonable because the district court determined that he was not harmed by his

indictment being delayed. In light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including the 10-month downward variance

Lucious was granted for his rehabilitative efforts during the indictment delay

period, Lucious’s criminal history, and the new crimes Lucious committed during

the indictment delay period, Lucious’s below-Guidelines sentence is not

substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      10-10584